Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-573
                       Lower Tribunal No. 17-14907
                          ________________


            Andrey Shklyaev and Century Cab Corp.,
                                 Appellants,

                                     vs.

                          Rebecca Saunders,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Spencer
Eig, Judge.

     Conroy Simberg, and Hinda Klein (Hollywood), for appellants.

     The Pivnik Law Firm, and Jerome A. Pivnik, for appellee.


Before HENDON, GORDO, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.